ORDER
PER CURIAM.
Dante Holliam (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In the underlying case, Movant was convicted of two counts of selling a controlled substance, Section 195.211, RSMo 2000; one count of selling a controlled substance near a school, Section 195.214, RSMo 2000; one count of trafficking in the second degree, Section 195.228, RSMo 2000; and one count of misdemean- or possession of a controlled substance, Section 195.202, RSMo 2000. Movant was sentenced to a total of four terms of 10 years’ imprisonment and one term of 1 year imprisonment, all to run concurrently. On appeal, Movant argues the trial court erred in denying his Rule 24.085 motion without an evidentiary hearing because (1) Movant’s guilty plea was involuntary, unintelligent, and unknowing as a result of defense counsel’s alleged promise that Movant would receive 120-days shock incarceration and probation, and (2) defense counsel failed adequately to investigate the scene of the drug sales or to interview any fact witnesses. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).